The State of TexasAppellee/s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                        May 6, 2015

                                    No. 04-12-00430-CR

                                  Charles ARRINGTON,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CR1663
                        Honorable Sharon MacRae, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

       The Appellant’s Motion for Extension of Time to File Motion for Rehearing En Banc is
hereby GRANTED. The motion is due May 18, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court